DISMISS; and Opinion Filed July 8, 2014.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00361-CV

                                KEVIN WEAVER, Appellant
                                          V.
                         SCOTT HORTON AND PAM HORTON, Appellees

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-13-03130

                               MEMORANDUM OPINION
                           Before Justices Moseley, O'Neill, and FitzGerald
                                      Opinion by Justice O'Neill
        The filing fee in this case is overdue. By postcard dated March 21, 2014, we notified

appellant the $195 filing fee was due. We directed appellant to remit the fee within ten days.

We cautioned appellant that failure to do so would result in the dismissal of this appeal without

further notice. By postcard dated June 12, 2014, we again notified appellant the $195 filing fee

was due. We directed appellant to remit the fee within ten days and again cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee or otherwise corresponded with the Court regarding the

status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE



140361F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KEVIN WEAVER, Appellant                              On Appeal from the 191st Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00361-CV         V.                        Trial Court Cause No. DC-13-03130.
                                                     Opinion delivered by Justice O'Neill.
SCOTT HORTON AND PAM HORTON,                         Justices Moseley and Lang-Miers
Appellees                                            participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees SCOTT HORTON AND PAM HORTON recover their
costs of this appeal from appellant KEVIN WEAVER.


Judgment entered this 8th day of July, 2014.




                                               –3–